Citation Nr: 1426817	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-39 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia, and if so, whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The appellant served on active duty for training from October 1976 to February 1977, with subsequent National Guard service until October 1981.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issue of entitlement to non-service connected pension has been raised by the record in an October 2009 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to schedule the appellant for a videoconference hearing.  He initially requested a hearing in an October 2009 VA Form 9 and a December 2013 videoconference hearing was scheduled.  A December 2013 letter from his representative requested a postponement of the hearing.  The Acting Veterans Law Judge who presided over the December 2013 Chicago RO videoconference hearings approved the postponement request and determined that the hearing would be rescheduled at a later date.  To this date, a hearing before a Veterans Law Judge has not been rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing in accordance with applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



